Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “the counter weight pull the base downwards”. Examiner presumes this should read – the counter weight pulls the base downwards -- .
Claim 13 recites “when locking ring is push”. Examiner presumes this should read – when the locking ring is pushed --
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "balance weight-type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 3 states that “first and second ends are connected to an upper end and to a lower end of the internal magnetic operator”. It is unclear if applicant is stating that the first and second ends of the belt are connected to both the upper and lower ends. Examiner believes that the first and second ends are connected to a respective end of the internal magnetic operator.
Claims 5 and 19 recite “a torque applied by a gravity of the counter weight”. It is unclear how the counter weight has “a gravity”. For clarity, examiner believes this should read – a torque applied by the counter weight --. 
Claim 7 recites “the inner diameter of the cavity of the side rail”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 reciters “an inner diameter of the side rail”. It is unclear if this is different from the “inner diameter of the cavity of the side rail” stated in claim 7. Examiner presumes they are the same. 
Claim 9 recites “at this moment”. It is unclear what “this moment” is referring to. 
Claims 11 and 20 recite “an external gear which stretches out of the stationary base”. It is unclear what is meant by “stretches”. Is the gear able to be change its size or shape by being pulled?
Claims 14 and 20 recite “when to be separated from the internal gear”. This language is grammatically awkward and confusing. 
Claim 15 recites “The method of operating”. There is insufficient antecedent basis for this limitation. Examiner presumes this should read – A method of operating --. 
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealant, ladder cords and pull cord must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: counterweight self-locking device in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner believes the self-locking device to be the structure comprising a base 80 having a base limit stop 80a, elastic pieces 84 having fixed ends 84a and free ends 84b extending obliquely upward from the base 80, a cover plate 86 having ejector blocks 88 below the free ends 84b of the elastic pieces 84, the cover plate being connected to the counterweight line and movable upwards or downwards between the base limit stop 80a and the counterweight as disclosed in paragraphs [0040] and [0041].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng 9,410,364 in view of Xiao CN 108613808.
As best understood, in regard to claim 1, Zheng ‘364 discloses a self-locking balance weight-type insulated glass assembly having internal blinds, comprising:
Two panes of glass (1)(5), and a blinds assembly (11)(29)(30), wherein the two panes of glass (1)(5) are arrayed front and back, and an inner cavity is located between the two panes of glass (1)(5) and is formed by a spacer (2)(4)(6)(8) and a sealant (there must be a sealant, as column 1 lines 43-51 state that the blinds are sealed between the two panes of glass) , and the blinds assembly (11)(29)(30) is arranged in the inner cavity of the insulated glass, the blinds assembly (11)(29)(30) comprising a head rail (10) attached to a top (2) of the spacer (2)(4)(6)(8), a slat assembly  (29) hung on the head rail, a bottom rail (30) , and a privacy fascia (9) and a hollow side rail (16) which are attached to two sides of the spacer (2)(4)(6)(8), characterized in that: the head rail (10) has a hollow inner cavity, and a rotary rod assembly (27) is arranged in the inner cavity of the head rail (10).
The slat assembly (29), the bottom rail (30) and the rotary rod assembly (27) are connected through a pull cord (24) used for controlling slats to rise or fall and a ladder cord (28) used for controlling the slats to turn.
The side rail (16) has an inner cavity.
An internal magnetic operator (23) and an external magnetic operator (18) magnetically coupled to an internal magnetic operator arranged outside the inner cavity formed by the panes of glass (1)(5).
Zheng ‘364 fails to disclose: 
A rotary rod locking device is arranged in the inner cavity of the head rail
The rotary rod locking device has an end connected to the rotary rod assembly and an end connected to a gear box.
The gear box is arranged at a top of the inner cavity of the side rail.
A belt tensioning wheel and a belt arranged under the gear box.
Xiao ‘808 discloses:
A rotary rod locking device (761)(763) is arranged in the inner cavity of the head rail (13).
The rotary rod locking device (761)(763) has an end connected to the rotary rod assembly (61) and an end connected to a gear box (7).
The gear box (7) is arranged at a top of the inner cavity of the side rail (12).
A belt tensioning wheel (85) and a belt (78) arranged under the gear box.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Zheng ‘364 to include a rotary rod locking device, gearbox, belt and belt tensioning wheel as taught by Xiao ‘290 as such is shown to provide an effective means of operating a window blind between two panes of glass.   	As best understood, in regard to claim 15, Zheng ‘364 discloses a method of operating a self-locking balance weight-type insulated glass assembly having internal blinds, comprising:
Two panes of glass (1)(5), and a blinds assembly (11)(29)(30), wherein the two panes of glass (1)(5) are arrayed front and back, and an inner cavity is located between the two panes of glass (1)(5) and is formed by a spacer (2)(4)(6)(8) and a sealant (there must be a sealant, as column 1 lines 43-51 state that the blinds are sealed between the two panes of glass) , and the blinds assembly (11)(29)(30) is arranged in the inner cavity of the insulated glass, the blinds assembly (11)(29)(30) comprising a head rail (10) attached to a top (2) of the spacer (2)(4)(6)(8), a slat assembly  (29) hung on the head rail, a bottom rail (30) , and a privacy fascia (9) and a hollow side rail (16) which are attached to two sides of the spacer (2)(4)(6)(8), characterized in that: the head rail (10) has a hollow inner cavity, and a rotary rod assembly (27) is arranged in the inner cavity of the head rail (10).
The slat assembly (29), the bottom rail (30) and the rotary rod assembly (27) are connected through a pull cord (24) used for controlling slats to rise or fall and a ladder cord (28) used for controlling the slats to turn.
The side rail (16) has an inner cavity.
An internal magnetic operator (23) and an external magnetic operator (18) magnetically coupled to an internal magnetic operator arranged outside the inner cavity formed by the panes of glass (1)(5).
Zheng ‘364 fails to disclose: 
A rotary rod locking device is arranged in the inner cavity of the head rail
The rotary rod locking device has an end connected to the rotary rod assembly and an end connected to a gear box.
The gear box is arranged at a top of the inner cavity of the side rail.
A belt tensioning wheel and a belt arranged under the gear box.
Xiao ‘808 discloses:
A rotary rod locking device (761)(763) is arranged in the inner cavity of the head rail (13).
The rotary rod locking device (761)(763) has an end connected to the rotary rod assembly (61) and an end connected to a gear box (7).
The gear box (7) is arranged at a top of the inner cavity of the side rail (12).
A belt tensioning wheel (85) and a belt (78) arranged under the gear box.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Zheng ‘364 to include a rotary rod locking device, gearbox, belt and belt tensioning wheel as taught by Xiao ‘290 as such is shown to provide an effective means of operating a window blind between two panes of glass. The rod locking device would ensure a fixed connection between the rotating rod and the driving mechanism. Gears would provide for a strong connection between rotating members, as well as the ability to provide a desired drive ratio, while the belt would help prevent slipping. 
	Allowable Subject Matter
Claims 2-14 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634